Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Specification
The disclosure is objected to because of the following informalities: 
[0053], line 3, “the clamping spring 7a” should be changed to say - - the clamping spring edge 7a - - in order to maintain consistency in the language.  
Appropriate correction is required.


Claim Objections
Claims 3, 15 are objected to because of the following informalities:  
Claim 3, regarding “the fastening element is formed as a fastening tab”, the claim limitation the fastening element lacks antecedent basis and the claim limitation a fastening tab was already mentioned in claim 2.
Claim 15, remove the letter T before the word “The” in the preamble.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013101830 A1 (herein DE830).
	In reference to claim  1, DE830 teaches a conductor connection terminal (fig. 5) comprising: an insulating material housing (2, 3; fig. 5); a busbar component (40; fig. 3); a first clamping leg (45; fig. 6); and a second clamping leg (46; fig. 6), wherein the first clamping leg and the second clamping leg are arranged on a clamping spring or on different clamping springs (see fig. 3, 6), respectively, wherein the first clamping leg and the busbar component form a first clamping point (near lead line 45; fig. 6) for a first electrical conductor to be clamped, and the second clamping leg and the busbar component form a second clamping point (near lead line 46; fig. 6) for a second electrical conductor to be clamped, wherein the busbar component comprises a first conductor receiving section (41; fig. 3 that corresponds to 45) and a second conductor receiving section (41; fig. 3 that corresponds to 46) at diametrically opposite areas of one another (see fig. 3), wherein the first conductor receiving section and the second conductor receiving section are connected to one another via a connecting section (near lead line 47; fig. 3), wherein the first electrical conductor is adapted to be fed to the respective clamping (A; image below.  When viewing 40 when oriented as illustrated below) comprising the clamping points (near lead line 45, 46), a top surface (the top surface of B; image below) and two opposing side surfaces (C; image below) which connect the bottom section to the top surface, wherein the first conductor receiving section and the second conductor receiving section are designed to be closed circumferentially (i.e. 41 is enclosed by the bottom section ‘A’, top surface ‘B’, side surfaces ‘C’), and wherein the connecting section (A) has at least one recess (47; fig. 3) within the bottom section.

    PNG
    media_image1.png
    702
    1172
    media_image1.png
    Greyscale


In reference to claim  2, DE830 teaches the conductor connection terminal according to claim 1, wherein the busbar component (40) has a fastening tab (48) for fastening (44 of the clamp spring engages 48.  See fig. 3) the clamping spring to the bus bar component.
In reference to claim  3, DE830 teaches wherein the fastening element is formed as a fastening tab.  
In reference to claim  4, DE830 teaches the conductor connection terminal according to claim 1, wherein the recess of the connecting section is arranged substantially central between the first conductor receiving section and the second conductor receiving section (see fig. 3).
In reference to claim  9, DE830 teaches the conductor connection terminal according to claim 1, wherein the clamping springs have a contact leg(44; fig. 3), a clamping leg (pertaining to 45, 46 that contact 40) and a spring arc (43; fig. 3) arranged between the contact leg and clamping leg, and wherein the clamping leg extends towards the busbar component (see fig. 3) and has a spring clamping edge (distal end of 45, 46 that contact 40) for clamping the first electrical conductor and / or the second electrical conductor.
In reference to claim  10, DE830 teaches the conductor connection terminal according to claim 1, wherein a conductor stop (33; fig. 4) is arranged on the conductor connection terminal for the positioning of the first electrical conductor to be clamped and / or the second electrical conductor to be clamped, and wherein the conductor stop is arranged in the area (near lead line 47 when 3; fig. 3 and 4; fig. 4 are assembled) of the recess (47).
In reference to claim  11, DE830 teaches wherein the conductor stop (33) is arranged on the insulating material housing (see fig. 4).
In reference to claim  14, DE830 teaches the conductor connection terminal according to claim 1, wherein the conductor connection terminal has an actuating lever (6; fig. 6), wherein the actuating lever is arranged for deflecting the first clamping leg and / or the second clamping leg (see fig. 6).
In reference to claim  16, DE830 teaches the conductor connection terminal according to claim 1, wherein the recess (47) is closed by the insulating material housing (i.e. 35; fig. 4 inserts into 47; fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013101830 A1 (herein DE830) in view of EP 3460917 A1 (herein EP917).
	In reference to claim  12, DE830 substantially teaches the invention as claimed.
	However DE830 does not teach wherein the insulating material housing is transparent at least in the area of the conductor stop, wherein the conductor stop is seen through the insulating material housing.
	EP917 teaches of a insulating housing (16) made out of transparent material (see [0038], lines 15-16).  Using the teachings of EP917 to modify DE830 to arrive at the results of claim 12 is seen as an obvious modification.
.


Allowable Subject Matter
Claims 5-8, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/15/2022